Citation Nr: 1417145	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from July 25, 2006, to April 4, 2007, from June 1, 2007, to November 25, 2007, and from January 1, 2008, to April 18, 2010, for service-connected residuals of right knee total arthroplasty (right knee disorder).  

2.  Entitlement to an initial evaluation in excess of 10 percent from September 29, 2003, to May 23, 2007, and in excess of 20 percent from July 1, 2007, to November 2, 2010, for service-connected residuals of left knee total arthroplasty (left knee disorder), to include the assignment of separate compensable ratings for instability and arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active duty for training (ACTDUTRA) from January 1987 to May 1987.  He also served with the Ohio National Guard.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  In December 2011, the Veteran testified during a video conference Board hearing before a Veterans Law Judge (VLJ), and a copy of the transcript of that hearing has been associated with the claims file.  Additional private medical evidence was added to the claims files after the most recent Supplemental Statement of the Case, along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).  

In April 2012, the Board issued a decision that denied in part the Veteran's appealed claims which appear on the title page and granted a separate initial rating of 30 percent for severe instability of the left knee, effective June 25, 2008.  It also remanded for further development claims for service connection for tachycardia, for hypertension, and for radiculopathy of the right leg and for a rating in excess of 30 percent for the service-connected right knee disorder for the period beginning June 1, 2011, and for a rating in excess of 30 percent for the service-connected left knee disorder for the period beginning January 1, 2012, and for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the December 2011 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in September 2013 the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

The Board notes from its review of the claims file and the Veteran's Virtual VA electronic file that the claims previously remanded in April 2012 still await further development.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for his service-connected knee disabilities; and he has otherwise been assisted in the development of his claims.  

2.  Range of motion of the right knee was reported to be from 10 degrees to 90 degrees on evaluation in January 2008, from 0 to 90 degrees in June 2008, from 0 to 94 degrees in January 2009, and from 0 to 110 degrees in September 2009.  

3.  Severe instability of the left knee was shown on evaluation on June 25, 2008.  

4.  Range of motion of the left knee was reported to be from 0 to 100 degrees in January 2008, from 0 to 130 degrees in June 2008, and from 0 to 90 in January 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent from July 25, 2006, to April 4, 2007, from June 1, 2007, to November 25, 2007, and from January 1, 2008, to April 18, 2010, for service-connected right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).  

2.  The criteria for an initial evaluation in excess of 10 percent from September 29, 2003, to May 23, 2007, and in excess of 20 percent from July 1, 2007, to November 2, 2010, for service-connected left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).  

3.  The criteria for a separate initial evaluation of 30 percent for severe instability of the left knee beginning on June 25, 2008, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2004, March 2005, and August 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

Since the issues in this case (higher initial disability ratings for each knee) are a downstream issue from that of service connection (for which VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  As the original service connection claims for left knee and right knee disorders were more than substantiated in that they were proven, section 5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Therefore, the Board finds that the Veteran was already provided sufficient VCAA notice as to his higher rating claims in this appeal when he was sent the notices referred to above.  The Board notes that the Veteran was not formally notified of how VA determines effective dates and disability ratings in these letters; however, this deficiency is not shown to prejudice the Veteran.  As explained below, the evidence of record leads the Board to deny the Veteran's claims for higher initial ratings for both his left and right knee disorders for the periods of time indicated on the title page, so no higher rating or effective date is being, or will be assigned; accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  Because the Board herein has approved a separate rating for severe instability of the left knee, when the RO formally adopts the rating and assigns the effective date in the future the Veteran will be free to appeal.  Therefore, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess.  

In addition, since these higher initial rating claims are a "downstream" issue from that of service connection, notice about increased rating claims pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for these issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  Records relevant to showing the severity of the Veteran's knee disorders for the periods on appeal have either been obtained or requested, including private and VA treatment records.  

Furthermore, the Veteran was given the opportunity to present oral testimony in support of his claim at a December 2011 video conference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the Board's review of the hearing transcript finds that the VLJ who conducted the December 2011 Board hearing complied with these duties.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  Furthermore, the Veteran was provided the opportunity in September 2013 to request another Board hearing and indicated that he did not want a new hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein without prejudice to the Veteran.  

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran has had an adequate opportunity to present evidence and argument in support of his claims.  VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board, therefore, will proceed with the adjudication of this appeal.  

Analysis of the Claims

The Veteran was granted service connection for a left knee disorder in an October 2005 rating decision and assigned a noncompensable rating, effective September 29, 2003.  The Veteran timely appealed the assigned rating.  A March 2006 rating decision granted a rating of 10 percent for the left knee disorder, effective September 23, 2003.  A September 2007 rating decision granted a temporary total rating (TTR) for the left knee disorder from May 24, 2007 to June 30, 2007, with a 10 percent rating effective again on July 1, 2007.  

An August 2008 rating decision granted service connection for a right knee disorder, as secondary to the service-connected left knee disorder, and assigned a 10 percent rating from July 25, 2006 to April 4, 2007; a TTR rating from April 5, 2007 to May 31, 2007; a 10 percent rating from June 1, 2007 to November 25, 2007; a TTR from November 26, 2007 to December 31, 2007; and a 10 percent rating, effective January 1, 2008.  The Veteran timely appealed the 10 percent ratings.  

An October 2010 rating decision granted a TTR for the right knee disorder from April 19, 2010 to May 31, 2011, based on surgery and convalescence, with a 30 percent rating assigned, effective June 1, 2011.  A January 2011 rating decision granted a 20 percent rating for the left knee from July 1, 2007 to November 2, 2010, and a TTR from November 3, 2010 to December 31, 2011, based on surgery and convalescence, with a 30 percent rating assigned, effective January 1, 2012.  

The Veteran has contended, including at his December 2011 hearing, that his service-connected knee disorders were more severely disabling than is reflected by the assigned ratings prior to his total knee replacements.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).  

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension of the leg, provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  

VA treatment reports dated from April 2005 to March 2006 reveal a notation in September 2005 of chronic knee pain due to osteoarthritis.  

July 2006 treatment reports from Southern Ohio Medical Center reveal degenerative arthritis of the right knee.  

Private treatment records from Southern Ohio Medical Center, dated from February to June 2007, reveal that the Veteran underwent arthroscopy for a medial meniscus tear of each knee, and a partial lateral meniscectomy of the right knee, with post-surgery physical therapy.  

According to treatment reports from the Southern Ohio Medical Center, dated in October and November 2007, the Veteran underwent surgery for a tear in the right medial meniscus and for an anterior cruciate ligament rupture.  

According to a VA orthopedic consultation report for January 2008, the Veteran complained of bilateral knee pain with locking and popping.  He was using crutches because of recent surgery of the right knee.  There was mild effusion of the right knee and mild tenderness around the left medial joint space.  The Veteran did not have instability.  Range of motion was from 10 to 90 degrees in the right knee and from 0 to 100 degrees in the left knee.  

June 2008 records for VA purposes from the Ohio State University Medical Center reveal that the Veteran used a cane and knee braces to walk.  He complained of locking and popping with instability of the left knee; he noted an average of five potential falls a day, although he was sometimes able to hold on to something, such as a wall, to prevent falling.  It was noted that the Veteran's son, who accompanied him to the examination, was a witness to the Veteran's daily problems with left knee instability.  The Veteran's gait was antalgic and slow without his cane and braces.  Range of motion was from 0 to 90 degrees on the right and from 0 to 130 degrees on the left limited by pain.  There was no additional loss of motion on repetitive testing due to weakness, fatigue, lack of endurance, or incoordination.  MRI of the knees obtained in July 2008 revealed tears of the medial menisci and osteoarthritis.  

The assessments in July 2008 were left knee meniscus tear, status post meniscectomy, with post-surgical changes and osteoarthritis; and right knee joint effusion with osteoarthritis and evidence of anterior cruciate ligament reconstruction.  It was noted that the left knee disorder was at least as likely as not a progression of the service-related injury and degenerative changes and that the right knee disorder was at least as likely as not a result of recurrent falls due to left knee instability and locking, given the Veteran's history and the examination findings.  

VA treatment records from September 2008 to January 2009 reveal notations of degenerative joint disease of the knees.  

The Veteran complained on VA knee evaluation in January 2009 of giving way, instability, pain, stiffness, and weakness of the left knee and of instability, pain, stiffness, and weakness of the right knee.  He used a cane to walk.  Examination did not find instability of either knee.  Range of motion was from 0 to 90 degrees on the left and from 0 to 94 degrees on the right.  Motion after repetition was 0 to 82 degrees on the left and 0 to 86 degrees on the right.  No ankylosis was found.  A summary of examination findings included decreased bilateral knee range of motion, unsteadiness, and left knee "locking."  

When the Veteran's right knee was evaluated by VA in September 2009, range of motion was from 0 to 110 degrees.  There was no ligamentous instability.  It was noted that the Veteran was guarded and that it was difficult to exam his right knee.  

Hospital reports from the Southern Ohio Medical Center reveal that the Veteran had a right total knee arthroplasty in April 2010 and a left total knee arthroplasty in November 2010.   

The Veteran later testified at his December 2011 video hearing in support of his increased rating claims.  

To warrant a schedular rating in excess of 10 percent for knee disability during the periods noted above, based on limitation of motion due to arthritis, there would need to be evidence of limitation of flexion to no more than 30 degrees or limitation of extension to 15 degrees or more; to warrant a rating in excess of 20 percent, there would need to be evidence of limitation of flexion to no more than 15 degrees or limitation of extension to 20 degrees or more.  However, motion of the right knee was from 10 to 90 degrees in January 2008 and from 0 to at least 90 degrees in June 2008, January 2009, and September 2009; motion of the left knee was from 0 to 100 degrees in January 2008, from 0 to 130 degrees in June 2008, and from 0 to 90 degrees in January 2009.  Consequently, a higher rating is not warranted for either knee during the appeal period under the rating criteria for limitation of motion.  

Because there is also no medical evidence of ankylosis or impairment of the tibia and fibula, a higher evaluation is not warranted during the appeal period for knee disability under another diagnostic code for the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2010).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  

In this case, the Veteran has been assigned a 10 percent and then a 20 percent rating for arthritis of the left knee.  Although it was noted in January 2008 that there was no instability, the Veteran complained of significant daily locking and instability of the left knee on evaluation on June 25, 2008; and the assessment was that, based on the examination findings and clinical history, he had recurrent falls due to left knee instability and locking.  Although it was noted on evaluation in January 2009 that there was no instability, it was later noted in the evaluation summary that the Veteran had "locking" of the left knee, which appears to support the prior findings of left knee locking and instability.  Consequently, the Board finds that a separate 30 percent evaluation is warranted for severe instability of the left knee under Diagnostic Code 5257, beginning June 25, 2008.  As there are no complaints or findings of instability of the right knee, a separate rating is not warranted.  

As limitation of flexion of either knee has not been severe enough on any of the above-noted evaluations to warrant a compensable evaluation, a higher rating is not warranted for either knee disorder based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a higher evaluation for limitation of flexion or extension of either leg.  It was noted on evaluation in June 2008 that there was no additional loss of function on repetitive motion.  Although there was some additional loss of motion on repetitive testing in January 2009, motion of each knee at the time was still from 0 to more than 80 degrees, which would not warrant a compensable rating.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

In this case, the Veteran is competent to report his knee symptoms, which have included pain and loss of motion.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered, however, the assigned ratings for loss of knee motion are primarily based on the objective measurement of knee motion, as discussed above.  Moreover, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the other rating codes for the knee, such as ankylosis.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).  

The medical findings during the appeal periods in question do not indicate that either the Veteran's right or left knee disorder causes "marked" interference with employment.  In fact, the Veteran has been assigned a TTR for each knee when the knee caused "marked" interference with employment.  As noted above, range of motion of either knee was from at least 10 to 90 degrees in the right knee and from 0 to at least 90 degrees on the left.  Even repetitive motion did not prevent flexion to more than 80 degrees on either side. There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for either knee during the periods in question pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent from July 25, 2006, to April 4, 2007, from June 1, 2007, to November 25, 2007, and from January 1, 2008, to April 18, 2010, for the Veteran's service-connected right knee disorder is denied.  

An initial evaluation in excess of 10 percent from September 29, 2003, to May 23, 2007, and in excess of 20 percent from July 1, 2007, to November 2, 2010, for the Veteran's service-connected left knee disorder is denied.  

Entitlement to a separate initial evaluation of 30 percent for instability of the left knee is granted, effective June 25, 2008, subject to the statutes and regulations applicable to the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


